DETAILED ACTION
Response to Amendment
	This action is in response to the amendment filed on January 14, 2021.  Claims 1 and 10 have been amended.  Claims 1-18 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-18 are allowed subject to the examiners amendment described below. An examiner's amendment to the record appears below. 

Authorization for this examiner's amendment was given in a telephone interview with Karen J. Wang, Reg. 62,503 on March 9, 2021.

Examiner's Amendment
The applicant has been amended as follows:  Please amend claims 1 and 10.

1. (Currently Amended): A method of creating a purchase voucher comprising:
transmitting by a server to a user device, a network accessible user interface for configuring the purchase voucher through an application executed on the user device;
receiving a selection of a voucher type from a user through a user interface of the user device executing the application;
receiving by the server a selection of one or more products through the user interface of the user device executing the application;
generating, by the server, voucher usage parameters based on at least the selection of the voucher type and attributes selected, wherein the voucher parameters specify products that are included or excluded from purchases made with a purchase voucher; 
associating, by the server and in a networked database, the voucher usage parameters with a plurality of voucher identifiers distributed to multiple customers, each voucher identifier being configured to be used by a different customer to redeem a purchase voucher with a retailer; 
associating, by the server, a billing account of a provider with the plurality of voucher identifiers;

determining, by the server scanned items; and
charging, by the server, the billing account of the provider associated with the plurality of voucher identifiers for the amount due by the provider upon a completion of a purchase associated with the purchase request at the point of sale system.  

10. (Currently Amended):	An apparatus for configuring a purchase voucher comprising:
a processor-based device of a server; and
a non-transitory computer readable medium storing a set of instructions executable by the processor-based device and configured to cause the processor-based device to perform the steps of:
transmitting to a user device a network accessible user interface for configuring the purchase voucher through an application executed on the user device;
receiving a selection of a voucher type from a provider through the user interface of the user device executing the application;
receiving a selection of one or more products through the user interface of the user device executing the application;
generating, by a server, voucher usage parameters based on at least the selection of the voucher type and attributes of one or more products selected, wherein the voucher parameters specify products that are included or excluded from purchases made with a purchase voucher; 
associating, in a networked database, the voucher usage parameters with a plurality of voucher identifiers distributed to multiple customers, each voucher identifier being configured to be used by a different customer to redeem a purchase voucher with a retailer; 
associating a billing account of the provider with the plurality of voucher identifiers;
receiving, from a point of sale system, a purchase request comprising a voucher identifier among the plurality of voucher identifiers and a plurality of items scanned by a scanner of the point of sale system;
determining an amount due by the provider associated with the voucher identifier based on voucher usage parameters associated with the voucher identifier and the plurality of scanned items; and
charging the billing account of the provider associated with the plurality of voucher identifiers for the amount due by the provider upon a completion of a purchase associated with the purchase request at the point of sale system.  








Geller discloses personalizing a gift instrument by customizing the presentation and redemption for a gift instrument recipient. A gift instrument purchaser or other data source associates customization information such as redemption recommendations, restrictions, or other content with the gift instrument based on the gift instrument recipient. The customization information is presented to the gift instrument recipient upon redemption of the gift instrument. In an embodiment, information about the redemption by the gift instrument recipient is provided to the gift instrument purchaser.  

Ouimet US Publication 20120016738 A1 Performance Based Pricing, Promotion, and Personalized Offer Management
Ouimen discloses techniques for conducting a promotion of a product or service, managing various promotion activities, and rewarding promotion partners are disclosed. An incremental sales (e.g., incremental sales volume, revenue, and profit) analysis due to a promotion is performed and a fee is assessed based on a result of the incremental sales analysis. In some embodiments, performing the incremental analysis includes assigning to a control group a first subset of a plurality of target customers associated with the promotion, assigning to an offer group at least a second non-overlapping subset of the plurality of target customers, providing to at least the offer group but not to the control group an offer associated with the promotion, and determining an incremental change in sales of the product contributed by the customers in the offer group--as compared to sales contributed by the customers in the control group. In some embodiments, performing the incremental sales due to the promotion is determined based on a difference between a maximum allowable discount and an actual discount for individual customers.


Hull discloses a method and system to manage the operation of multiple item promotions which provide a benefit to a customer who purchases a specified combination of items. The present invention monitors purchases in conjunction with Point Of Sale (POS) processing in a retail store and determines when purchase combination promotions are satisfied by a customer's purchase selections. The present invention stores a description of the items purchased in conjunction with the promotion, stores the cost of the promotion to be charged to each sponsor for each benefit or discount provided, and tracks future redemption of coupons or paperless equivalents that were issued in conjunction with a purchase combination promotion.

The present invention discloses systems, apparatuses and methods are provided herein for creating a purchase voucher. In one embodiment, a method of creating a purchase voucher is provided. The method includes the steps of: providing a network accessible user interface for configuring the purchase voucher, receiving a selection of a voucher type through the user interface, receiving a selection of one or more products through the user interface, generating voucher usage parameters based on at least the selection of the voucher type and the selection of the one or more products, associating the voucher usage parameters with a voucher identifier, the voucher identifier being configured to be used by a customer to redeem the purchase voucher with a retailer, and storing the voucher usage parameters and the associated voucher identifier at a networked database.



Claim 1 is allowed because the best prior art of record Geller, Ouimet and Hull alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
generating, by the server, voucher usage parameters based on at least the selection of the voucher type and attributes of the one or more products selected, wherein the voucher parameters specify products that are included or excluded from purchases made with a purchase voucher; 
associating, by the server and in a networked database, the voucher usage parameters with a plurality of voucher identifiers distributed to multiple customers, each voucher identifier being configured to be used by a different customer to redeem a purchase voucher with a retailer; 
associating, by the server, a billing account of a provider with the plurality of voucher identifiers;

Independent claim 10 is allowed based on a similar rationale.  Dependent claims 2-9 and 11-18 are allowable based on the same rationale as the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-18 rejected under 35 U.S.C. 101 have been withdrawn.  

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101.  The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea.  The applicant has incorporated the features of a server, user device, network, application, database, point of sale system, scanner, processor, and non-transitory computer readable medium shows it is a network centric invention.  Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  Additionally, the applicant’s specification discloses, “Purchase substantiation generally refers to a purchase made by a customer and fully or partially paid for by a third party. For example, a provider may wish to provider a gift card or other forms of redemption voucher to a consumer to purchase certain products. Individuals or entities wishing to provide purchase substantiation generally must contact a retail store to setup such programs. The setup process could be tedious for the retailer and often require multiple meetings between the provider and the retailer. The man-hours required to setup substantiation programs adds to the operating cost of the retailer and makes such program less cost effective for both parties.” (paragraph 0003).  This paragraph illustrates and highlights the problem with establishing voucher programs with a retailer.  The applicant’s invention streamlines/facilitates the voucher creation and implementation to solve the problem.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Letson et al. US Publication 20180322523 A1 Rules-Based Voucher Management System and Method for Processing Self-Service Substantiation Voucher
Letson discloses a system and method for voucher management comprise receiving and processing data including a rule regarding use of a voucher; generating a filtered result from the processed data; and modifying contents of a computer display output in response to the filtered result.




Nordstrand et al. US Publication 20130103487 A1 Smart Card with Product Substantiation System and Method
Nordstrand teaches a system and method is presented for using smart cards to provide promotions to consumers. Data on the card is combined with an approved product list, such as that provided in WIC embodiments, to provide both promotional details and track usage by the user. 

Chakrobartty et al. US Publication 20170286991 A1 Systems and Methods for Promotional Programs
Chakrobartty discloses exemplary embodiments are directed to managing promotional programs. A promotion card is associated with at least one promotional program. Eligibility of one or more items is determined based on rules associated with the promotional program. A payment amount is calculated based on the eligibility of the items and the rules of the promotional program. 

Marshall et al. US Publication 20140095386 A1 Universal Substantiation System
Marshall discloses a universal substantiation system and method that can be used to allow or prevent a consumer to purchase products or services using a payment or identification device having one or more rules or conditions.

Marshall et al. US Publication 20140310084 A1 System and Method for Facilitating a Purchase of Selected Products or Services
Marshall discloses a system for issuing financial rewards may include a payer/partner module including at least one computer processor configured to receive payer/partner identification information from a payer/partner and a payer/partner account module configured to create a payer/partner account based at least in part on the payer/partner identification information. The system may also include a programming module configured to receive programming information to create one or more program profiles for the payer/partner account and a products or services module configured to create a list of products or services for a financial reward device associated with the one or more program profiles of the payer/partner, wherein the financial reward device is configured to receive financial rewards for purchasing a product or service on the list of products or services associated with the one or more program profiles.

Taylor et al. US Publication 20130339167 A1 Payment Processing for Qualified Transaction Items 
Taylor discloses systems, methods, and apparatuses for providing a portable consumer device (e.g., a plastic card) that includes a coupon code and an account number (e.g., embedded on a magnetic stripe or a chip) where the portable consumer device is configured to apply a coupon to goods and services purchased at a merchant (e.g., store). Upon identifying the goods and services under a particular category specified by the coupon code (e.g., healthy food category), a user may pay for a predetermined portion (e.g., 50%) of the goods and services under the particular category using the portable consumer device. The user may pay for the remaining portion using a benefits card (e.g., state benefits card). As such, by allowing the user to pay for the predetermined portion using the portable consumer device, the user has incentive to purchase goods and services that fall under the particular category. 

Rising Infant Formula Costs to the WIC Program: Recent Trends in Rebates and Wholesale Prices
Oliveira, Victor; Frazao, Elizabeth; Smallwood, David M
	The reference discloses trends regarding prices and rebates associated government nutrition programs.  
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837.  The examiner can normally be reached on Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682